IN THE SUPREME COURT OF
               CALIFORNIA

                       THE PEOPLE,
                  Plaintiff and Respondent,
                              v.
                    CLYDELL BRYANT,
                  Defendant and Appellant.

                           S259956

           Second Appellate District, Division One
                         B271300

             Los Angeles County Superior Court
                         GA094777



                         July 29, 2021

Justice Corrigan authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Liu, Cuéllar,
Kruger, Groban, and Jenkins concurred.

Chief Justice Cantil-Sakauye filed a concurring opinion.
                      PEOPLE v. BRYANT
                             S259956


              Opinion of the Court by Corrigan, J.


      The 2011 Realignment Act (Stats. 2011, ch. 15, § 1;
Realignment Act or Act) provides for a period of mandatory
supervision following service of a county jail sentence for eligible
defendants. Here we consider how to assess the validity of a
challenged condition of such a release. We conclude that such
discretionary conditions are to be evaluated for reasonableness
on a case-by-case basis under the test set out in People v. Lent
(1975) 15 Cal.3d 481 (Lent). Accordingly, we affirm the
judgment of the Court of Appeal.
                       I. BACKGROUND
      Late on August 24, 2014, police officers responded to a
disturbing the peace call outside a housing complex. The officers
arrived to find a number of people gathered around two cars in
the parking lot. Clydell Bryant and his girlfriend, Lamaine
Jones, were smoking marijuana in the car of Jones’s mother. A
search of the vehicle revealed a loaded, semi-automatic handgun
under the seat Bryant had occupied. The gun was not registered
and bore DNA matching that of Bryant.
      Bryant was convicted of carrying a concealed firearm in a
vehicle, along with related findings. (Pen. Code,1 § 25400,
subds. (a)(1) & (c)(6).) The court imposed a split sentence


1
     All further undesignated statutory references are to the
Penal Code.


                                 1
                        PEOPLE v. BRYANT
                 Opinion of the Court by Corrigan, J.


(§ 1170, subd. (h)(5)), calling for two years in the county jail,
with the last 364 days to be served at large on mandatory
supervision. Over Bryant’s objection, the court imposed the
following condition: “Defendant is to submit to search of any
electronic device either in his possession[,] including cell
phone[,] and/or any device in his place of residence. Any search
by probation is limited to defendant[’]s text messages, emails,
and photos on such devices.” (Capitalization omitted.)
      Bryant challenged the search condition as unreasonable
under the Lent test. (Lent, supra, 15 Cal.3d 481.) After the
Court of Appeal agreed and struck the condition (People v.
Bryant (2017) 10 Cal.App.5th 396, 406 (Bryant I)), we granted
the People’s petition for review (Bryant I, S241937; rev. granted
June 28, 2017) and held the case pending our decision in In re
Ricardo P. (2019) 7 Cal.5th 1113 (Ricardo P.). We subsequently
directed the Court of Appeal to vacate its decision and
reconsider the issue in light of Ricardo P. The Court of Appeal
again struck the search condition as unreasonable (People v.
Bryant (2019) 42 Cal.App.5th 839, 848, 850 (Bryant II)), and
again we granted review.
                        II. DISCUSSION
      California employs a multi-level approach to the
classification of crimes and their punishment, denoting offenses
as felonies, misdemeanors, and infractions. (§ 16.) Very
generally, and subject to specific legislative provisions, before
the Realignment Act, felonies were punishable by death or
imprisonment in the state prison. Misdemeanors were subject
to a county jail sentence and infractions could not result in
confinement. (See Tracy v. Municipal Court (1978) 22 Cal.3d
760, 765 [summarizing former law].) Some offenses could be



                                  2
                         PEOPLE v. BRYANT
                  Opinion of the Court by Corrigan, J.


punished as either felonies or misdemeanors. (See People v.
Park (2013) 56 Cal.4th 782, 789.)2 Both before and after
Realignment, except as prohibited by statute, a person convicted
of a felony may be placed on probation with imposition or
execution of a state prison sentence suspended, and be made
subject to a variety of conditions, including a county jail
sentence. (See generally §§ 1203.1, subds. (a), (j), 1203.02,
1203.097, 1203.1ab, 1203.1g.) A person sentenced to state
prison may be released on parole, which may also entail
conditions that are required by statute or imposed at the
discretion of the Board of Parole Hearings. (See generally
§§ 3053–3053.8, 3067, subd. (b)(3).)
       The Realignment Act significantly revamped California’s
penal system by creating two new categories of postrelease
supervision: mandatory supervision upon release from jail and
postrelease community supervision (PRCS) following service of
a prison term.         The Act shifts responsibility for the
incarceration, rehabilitation, and postrelease supervision of
some felons from the state prison system to local jails and
probation departments. (Stats. 2011, ch. 15, § 450; § 1170, subd.
(h)(1), (2), (5)(A) & (B); Wofford v. Superior Court (2014) 230
Cal.App.4th 1023, 1032.) For eligible felony offenders, the trial
court must generally impose a split local sentence with
execution of a portion of the term suspended and the defendant
released from jail under terms of “mandatory supervision.”
(§ 1170, subd. (h)(5)(B); see also id., subd. (h)(5)(A).)
Significantly, the court need not suspend part of the
incarceration term if it finds that, in the interest of justice, such

2
      Payment of fines or fees may also be imposed following a
conviction. We do not discuss that aspect of sentencing here.


                                   3
                        PEOPLE v. BRYANT
                 Opinion of the Court by Corrigan, J.


suspension is not appropriate. (Id., subd. (h)(5)(A).) While on
mandatory supervision, the offender is supervised by the
probation department “in accordance with the terms, conditions,
and procedures generally applicable to persons placed on
probation . . . .” (Id., subd. (h)(5)(B).) The Postrelease
Community Supervision Act of 2011 (Stats. 2011, ch. 15, § 479)
created PRCS as an alternative to parole for nonserious,
nonviolent felonies. Qualifying offenders serving a felony prison
sentence are to be released to the supervision of a county agency
rather than the state’s Department of Corrections and
Rehabilitation. (§§ 3450–3451; People v. Gutierrez (2016) 245
Cal.App.4th 393, 399.) Both mandatory supervision and PRCS
are new categories of supervision distinct from both probation
and parole. Their distinct status gives rise to the question here.
      The Realignment Act does not speak directly to how the
validity of mandatory supervision conditions are to be assessed.
To resolve defendant’s challenge the Court of Appeal looked to
the Lent test, which historically governed conditions of
probation. (Bryant II, supra, 42 Cal.App.5th at pp. 843–844,
849.) Applying Lent and Ricardo P., the latter of which involved
an electronics search condition of juvenile probation, the Court
of Appeal invalidated Bryant’s search condition imposed in the
context of mandatory supervision. (Bryant II, at pp. 843–850.)
We conclude that Lent’s case-by-case analysis for
reasonableness should be employed in this new context. A
review of the statutory provisions governing mandatory
supervision reveals a scheme similar to that governing
probationers with respect to the conditions of release. The
balance of interests between effective supervision and an




                                  4
                         PEOPLE v. BRYANT
                  Opinion of the Court by Corrigan, J.


individual’s privacy concerns does not substantially differ
between probation and mandatory supervision settings.3
      A. Standards Governing Probation Conditions
      Section 1203.1, subdivision (j) authorizes the trial court to
impose conditions of probation to achieve a variety of goals,
including reforming and rehabilitating the probationer and
protecting public safety. In order to effectuate the requirement
that probation conditions be “reasonable” (ibid.), Lent
articulated a now-familiar three part test: “A condition of
probation will not be held invalid unless it ‘(1) has no
relationship to the crime of which the offender was convicted, (2)
relates to conduct which is not in itself criminal, and (3) requires
or forbids conduct which is not reasonably related to future
criminality . . . .’ ” (Lent, supra, 15 Cal.3d at p. 486, quoting
People v. Dominguez (1967) 256 Cal.App.2d 623, 627.) Lent
contemplates a case-by-case assessment taking into account the
relationship between the offender’s crime, the terms of the
challenged condition, and its relation to the probationer’s future
criminality. A condition will not be invalidated as unreasonable
unless all three of Lent’s criteria are satisfied. (People v. Olguin
(2008) 45 Cal.4th 375, 379.)


3
      This case does not involve the Legislature’s authority to
statutorily mandate general conditions of supervision, as it has
done for probationers (see, e.g., §§ 1203.02, 1203.097, 1203.1ab,
1203.1g, 1203.1j), parolees (see, e.g. §§ 3053.2–3053.8, 3067,
subd. (b)(3)), and persons on PRCS (see, e.g., § 3453, subds. (b)–
(t)). Those statutory provisions are subject to constitutional
scrutiny. (See In re Taylor (2015) 60 Cal.4th 1019, 1035–1036;
In re E.J. (2010) 47 Cal.4th 1258, 1264–1265, 1282–1283 & fn.
10.) By contrast, the Legislature did not mandate any generally
required provisions for release on mandatory supervision,
leaving those determinations to trial court discretion.


                                   5
                        PEOPLE v. BRYANT
                 Opinion of the Court by Corrigan, J.


      The trial court has broad discretion to fashion conditions
of probation (People v. Carbajal (1995) 10 Cal.4th 1114, 1120),
and we review an imposed condition for abuse of discretion
(People v. Moran (2016) 1 Cal.5th 398, 403). “[A] reviewing court
will disturb the trial court’s decision to impose a particular
condition of probation only if, under all the circumstances, that
choice is arbitrary and capricious and is wholly unreasonable.”
(Ibid.)
      We applied the Lent test to an electronics search provision
imposed as a condition of juvenile probation in Ricardo P.,
supra, 7 Cal.5th 1113. There, the minor had been declared a
ward of the court for committing two residential burglaries. He
challenged a probation condition requiring that he submit to a
warrantless search of his electronic devices and provide
passwords for accounts accessible through them. (Id. at pp.
1116–1117.) It was uncontested that the condition was
unrelated to the burglaries and did not involve otherwise
criminal conduct. (Id. at p. 1119.) Focusing on Lent’s third
prong, we concluded that the condition was not reasonably
related to future criminality because there was “no indication
that Ricardo had used or will use electronic devices in
connection with drugs or any illegal activity.” (Id. at p. 1116.)
Thus, the condition failed under Lent.
      Ricardo P. explained that the test of reasonableness
involves a balancing of factors. “Lent’s third prong requires
more than just an abstract or hypothetical relationship between
the probation condition and preventing future criminality.”
(Ricardo P., supra, 7 Cal.5th at p. 1121.) Specifically, a
probation condition cannot be justified solely on the basis that
it enhances the effective supervision of the probationer without
regard for the burden it places on the probationer. (Id. at pp.

                                  6
                         PEOPLE v. BRYANT
                  Opinion of the Court by Corrigan, J.


1122, 1125.) Rather, the “requirement that a probation
condition must be ‘ “reasonably related to future criminality” ’
contemplates a degree of proportionality” between the burden
imposed by the condition and the legitimate interests the
condition serves. (Id. at p. 1122.) We concluded that “[s]uch
proportionality [was] lacking” based on the record. (Ibid.)
Ricardo P.’s electronics search condition “impose[d] a very heavy
burden on privacy with a very limited justification.” (Id. at p.
1124.) “[N]othing in the record suggest[ed] that Ricardo ha[d]
ever used an electronic device or social media in connection with
criminal conduct.” (Id. at p. 1122.) Because the burden imposed
on Ricardo’s privacy was “substantially disproportionate to the
countervailing interests of furthering his rehabilitation and
protecting society” (id. at p. 1119), and because the first two Lent
criteria were also satisfied, the condition was held invalid (id. at
p. 1124). We cautioned, however, that “[o]ur holding does not
categorically invalidate electronics search conditions. In certain
cases, the [defendant’s] offense or personal history may provide
the . . . court with a sufficient factual basis from which it can
determine that an electronics search condition is a proportional
means of deterring the [defendant] from future criminality.”
(Id. at pp. 1128–1129.)
      B. Standards Governing Conditions of Mandatory
         Supervision
      In determining how conditions of the new mandatory
supervision status are to be assessed, we begin with the
statutory language. (People v. Sinohui (2002) 28 Cal.4th 205,
211.) The Realignment Act defined “ ‘mandatory supervision,’ ”
as “the portion of a defendant’s sentenced term during which
time he or she is supervised by the county probation officer
pursuant to” section 1170, subdivision (h)(5)(B). (§ 19.9.) A split


                                   7
                        PEOPLE v. BRYANT
                 Opinion of the Court by Corrigan, J.


sentence of local jail time followed by a period of mandatory
supervision is a hybrid sentence, distinct from both probation
and parole. An earlier version of the Act provided for a split
sentence comprised of “a period of county jail time and a period
of mandatory probation.” (Stats. 2011, ch. 39, § 27, italics
added.) But the designation of probation was replaced with a
reference to “mandatory” supervision “by the county probation
officer in accordance with the terms, conditions, and procedures
generally applicable to persons placed on probation.” (Stats.
2011, 1st Ex. Sess. 2011–2012, ch. 12, § 12.) A subsequent
amendment clarified that “[t]he portion of a defendant’s
sentenced term during which time he or she is supervised by the
county probation officer pursuant to this subparagraph shall be
known as mandatory supervision” and it specifically defined the
term “ ‘mandatory supervision’ ” in section 19.9. (Stats. 2012,
ch. 43, §§ 14, 27.) This legislative history “suggests that the
Legislature did not intend probation and mandatory supervision
to be interchangeable or otherwise identical in all respects.”
(People v. Ghebretensae (2013) 222 Cal.App.4th 741, 766
(Ghebretensae).)
      Nonetheless, the conditions of mandatory supervision
resemble those of probation in that they are ordered by a judge
at the time of sentencing and involve an individualized exercise
of discretion based on the particular case.4 Notably, unlike

4
      See section 1170.3, subdivision (a)(6) (directing the
Judicial Council to adopt guidelines for a trial court’s decision
to, among other things, “determine the appropriate period and
conditions of mandatory supervision”); California Rules of
Court, rule 4.415(c) (establishing factors to be considered when
a trial court imposes conditions of mandatory supervision);



                                  8
                        PEOPLE v. BRYANT
                 Opinion of the Court by Corrigan, J.


other forms of supervision, the Legislature did not mandate any
generally required provisions for release on mandatory
supervision. Lent’s case-specific evaluation is particularly
appropriate to review of a trial court’s order with regard to a
given defendant on mandatory supervision. Its test supplies a
framework for assessing whether conditions of supervision for
that defendant are “fitting and proper to the end that justice
may be done, that amends may be made to society for the breach
of the law, for any injury done to any person resulting from that
breach, and generally and specifically for the reformation and
rehabilitation of the [defendant].” (§ 1203.1, subd. (j).)
       The Realignment Act also provides that “the defendant
shall be supervised by the county probation officer in accordance
with the terms, conditions, and procedures generally applicable
to persons placed on probation, for the remaining unserved
portion of the sentence imposed by the court.” (§ 1170, subd.
(h)(5)(B).) Focusing on the language “shall be supervised”
(ibid.), some appellate courts have interpreted this provision to
apply to “the county probation officer’s supervision, not the trial
court’s authority” (People v. Rahbari (2014) 232 Cal.App.4th
185, 195 (Rahbari); accord, Ghebretensae, supra, 222
Cal.App.4th at p. 764). They reason that the provision “pertains
to the nature and manner of supervision by the probation officer
over the defendant — in other words, the nature and manner of
the supervision itself.” (Ghebretensae, at p. 764; accord,


Couzens & Bigelow, Felony Sentencing After Realignment (May
2017) at page 17 [as of July 29, 2021]. All
Internet citations in this opinion are archived by year, docket
number and case number at .


                                  9
                        PEOPLE v. BRYANT
                 Opinion of the Court by Corrigan, J.


Rahbari, at p. 195.) The People advance a similar argument
here. We do not read the statutory language so narrowly. The
manner of supervision necessarily depends on the scope or
substance of the terms and conditions imposed. In that sense it
is the terms and conditions of release that define what is being
supervised and how supervision will be conducted. Accordingly,
this statutory language further supports the conclusion that the
terms and conditions of mandatory supervision, like those of
probation, are subject to the Lent test.5
      The Legislature also amended several statutes dealing
with probation to incorporate persons on mandatory
supervision. (See, e.g., §§ 1203.3, as amended by Stats. 2012,
ch. 43, § 31 [modification of terms and conditions], 1203.2, as
amended by Stats. 2012, ch. 43, § 30 [revocation]; see also
Rahbari, supra, 232 Cal.App.4th at p. 193.) These amendments
suggest that, in general, the conditions of probation and
mandatory supervision are now intended to be handled in the
same way.6
      Additional support appears in the Legislature’s codified
findings and declarations accompanying the Realignment Act.

5
      We disapprove of language in People v. Rahbari, supra,
232 Cal.App.4th at page 195 and People v. Ghebretensae, supra,
222 Cal.App.4th at page 764 to the extent it conflicts with this
opinion.
6
      Of course, every general rule is subject to exceptions. For
example, Rahbari, supra, 232 Cal.App.4th at pages 193–194
held that victim restitution orders for persons on mandatory
supervision are limited to losses caused by the criminal conduct
for which the defendant was convicted (§ 1202.4), not the
broader provisions for restitution governing persons on
probation (§ 1203.1). We need not consider these nuances in
resolving the narrow issue here.


                                 10
                        PEOPLE v. BRYANT
                 Opinion of the Court by Corrigan, J.


(See Carter v. California Dept. of Veterans Affairs (2006) 38
Cal.4th 914, 925.) These findings and declarations explain that
mandatory supervision was designed to apply to low-level felony
offenders who are specifically permitted to avoid prison and
instead be incarcerated in the county jail. Section 17.5 of the
Penal Code, enacted as part of the Act (Stats. 2011, ch. 15,
§ 229), reflects an intent to reduce recidivism and improve
public safety by creating a tiered system of incarceration and
release (§ 17.5, subd. (a)(1)–(5)).         Under the statutory
amendments, “[p]arole applies to high-level offenders, i.e., third
strikers, high-risk sex offenders, and persons imprisoned for
serious or violent felonies or who have a severe mental disorder
and committed specified crimes. (§ 3451, subd. (b).) All other
. . . persons [released from prison] are placed on [PRCS]. (§ 3451,
subd. (a).)” (People v. Armogeda (2015) 233 Cal.App.4th 428,
434.) Those subject to a split term of incarceration in county jail
followed by mandatory supervision are considered lower level
offenders compared with those on parole or PRCS. The
Legislature specifically concluded that these offenders do not
warrant incarceration in state prison. (§§ 17.5, 1170, subd.
(h)(1).) Instead, they more closely resemble probationers for
purposes of assessing the conditions of supervision required for
their successful rehabilitation and societal reintegration.
      C. The People’s Counterarguments
      The People counter that the status of mandatory
supervision justifies an electronics search clause for all those so
released. Thus, they argue a case-by-case review under Lent is
inappropriate. They urge that these individuals have been
found unsuitable for probation. Like parolees, they are
sentenced to a period of incarceration and are deemed to be
under continued custody during the supervisory period. The

                                 11
                        PEOPLE v. BRYANT
                 Opinion of the Court by Corrigan, J.


People’s analogy to parolees in this context is misplaced. It fails
to acknowledge that mandatory supervision is a new status,
reserved for those considered inappropriate for a state prison
commitment before parole release.
      It is true that courts have noted the similarities between
mandatory supervision and parole for some purposes. (See, e.g.,
People v. Fandinola (2013) 221 Cal.App.4th 1415, 1422–1423
(Fandinola); People v. Martinez (2014) 226 Cal.App.4th 759,
762–763 (Martinez).)      Fandinola, for example, considered
whether a person on mandatory supervision should pay a
probation supervision fee under former section 1203.1b, which
“unambiguously applie[d] to cases ‘in which a defendant is
granted probation or given a conditional sentence.’ ”
(Fandinola, at p. 1422, quoting former § 1203.1b, subd. (a).) The
court declined to extend the probation fee to the new status of
mandatory supervision.        It observed that “a county jail
commitment followed by mandatory supervision imposed under
section 1170, subdivision (h), is akin to a state prison
commitment; it is not a grant of probation or a conditional
sentence.” (Fandinola, at p. 1422.)7 The provisions of section
667.5, subd. (d) governing enhancements for prior prison terms
offer another example. That section provides, “[T]he defendant
shall be deemed to remain in prison custody for an offense until
the official discharge from custody, including any period of
mandatory supervision, or until release on parole or postrelease
community supervision . . . .” And the Legislature expressly


7
     The Legislature has since amended section 1203.1b,
subdivision (a) to provide that offenders placed on mandatory
supervision may be ordered to pay costs to the probation
department. (Stats. 2014, ch. 468, § 1.)


                                 12
                         PEOPLE v. BRYANT
                  Opinion of the Court by Corrigan, J.


amended the statute governing parole revocation fines to
include mandatory supervision revocation fines. (§ 1202.45,
subd. (b), as amended by Stats. 2012, ch. 762, § 1.)
       But the fact that mandatory supervision tracks parole for
some purposes does not mean that it does so for all purposes.
Fandinola dealt with the imposition of costs that are now
directly regulated by statute. Statutes regulating fines and
enhancements for prior prison terms do not involve conditions
of release. Nor do they speak to the degree of risk or potential
for recidivism posed by people on mandatory supervision. Those
questions are more squarely addressed by the Legislative
findings and declarations accompanying the Realignment Act
and the express provisions of section 1170, subdivision (h)(1). As
discussed above, those provisions reflect the Legislature’s
determination that defendants eligible for mandatory
supervision are lower-level offenders who do not warrant a state
prison commitment. (§§ 17.5, 1170, subd. (h)(1).)
      The Court of Appeal in Martinez, supra, 226 Cal.App.4th
759 reached the opposite conclusion that “the validity of the
terms of supervised release [are to be analyzed] under standards
analogous to the conditions or parallel to those applied to terms
of parole.” (Id. at p. 763.) In doing so, it cited Fandinola for the
proposition that “ ‘the Legislature has decided a county jail
commitment followed by mandatory supervision . . . , is akin to
a state prison commitment; it is not a grant of probation or a
conditional sentence.’ ” (Ibid., quoting Fandinola, supra, 221
Cal.App.4th at p. 1422.) As noted, Fandinola drew parallels
between mandatory supervision and parole in a different
context. Martinez did not discuss the provisions of section 17.5,
which squarely address legislative intent. Even so, Martinez
ultimately applied the Lent test to assess the challenge to a

                                  13
                        PEOPLE v. BRYANT
                 Opinion of the Court by Corrigan, J.


mandatory supervision condition under the theory that “[t]he
validity and reasonableness of parole conditions is analyzed
under the same standard as that developed for probation
conditions.” (Martinez, at p. 764.) We likewise employ the Lent
test, but for different reasons. We disapprove of language in
People v. Martinez, supra, 226 Cal.App.4th at page 763 to the
extent it conflicts with this opinion.
      The People rely heavily on People v. Burgener (1986) 41
Cal.3d 505 (Burgener), which held that “a warrantless search
condition is a reasonable term in any parole of a convicted felon
from state prison.” (Id. at p. 532, italics added.)8 They argue by
analogy that the reduced privacy expectations of persons on
mandatory supervision, and the state’s overwhelming interest
in supervising them, mean that an electronics search condition
is per se reasonable for those offenders. Burgener does not
sweep as broadly as they urge. Upon his release from parole,
Burgener signed a “ ‘notice and conditions of parole’ ” that
stated: “ ‘You and your residence and any property under your
control may be searched without a warrant by any agent of the
Department of Corrections or any law enforcement officer.’ ”
(Burgener, at p. 528, fn. 10.)9 During a warrantless search of

8
      The People urge that conditions of mandatory supervision
are subject to review for reasonableness under the standard
articulated in Burgener, supra, 41 Cal.3d at pages 532–534, and
to review for overbreadth if the condition implicates a
defendant’s constitutional rights (In re Sheena K. (2007) 40
Cal.4th 875, 890).
9
      At that time, California Code of Regulations, title 15,
section 2511 provided for such notice to all parolees. (Register
77, No. 44 (Oct. 29, 1977) p. 273.) The Legislature subsequently
enacted section 3067, which provides that all parolees are



                                 14
                        PEOPLE v. BRYANT
                 Opinion of the Court by Corrigan, J.


Burgener’s apartment, officers found evidence linking him to a
homicide. On appeal, he challenged the search on Fourth
Amendment grounds and also argued that the parole search
condition was improper. (Burgener, at pp. 528–532.) The
Burgener court recognized that “parole conditions, like
conditions of probation, must be reasonable [because] parolees
retain constitutional protection against arbitrary and
oppressive official action.” (Id., at p. 532; accord In re Taylor,
supra, 60 Cal.4th at p. 1038 & fn. 8.) However, the court
concluded that “[t]he distinction between felony parole and
probation justifies the inclusion of the parole search condition in
all parole agreements.” (Burgener, at p. 532.) Parolees have
been sentenced to prison because of the risk they pose to society,
based on the seriousness of their conduct and offense history.
(Id. at p. 533.) This increased risk, and a greater need to closely
supervise their reintegration into the community, justified a
conclusion that the condition was “per se . . . related to future
criminality” and thus a “reasonable condition of parole.”
(Ibid.)10
     As explained, we reject the People’s premise that, in this
context, those on mandatory supervision are similar in status to
those on parole, a premise key to their reliance on Burgener.
Moreover, Burgener’s holding is limited to the conclusion that a


“subject to search or seizure by a probation or parole officer or
other peace officer at any time of the day or night, with or
without a search warrant or with or without cause.” (Id., subd.
(b)(3), former subd. (a), added by Stats. 1996, ch. 868, § 2, p.
4656.)
10
       Burgener’s holding that a parole search must be justified
by reasonable suspicion (41 Cal.3d at p. 535) was later overruled
in People v. Reyes (1998) 19 Cal.4th 743, 753 (Reyes).


                                 15
                         PEOPLE v. BRYANT
                  Opinion of the Court by Corrigan, J.


warrantless search of a parolee’s property or residence, then
mandated by the California Code of Regulations and now
imposed by statute (see ante, fn. 9), is per se reasonable.
Burgener did not hold that courts have authority to mandate any
other condition for all parolees, or for all individuals in any other
category of supervision. Generally, it is the Legislature’s role to
require, by statutory mandate, uniform conditions for release
from confinement. As noted, the Legislature has done so for
parolees, probationers, and persons on PRCS, but not for those
on mandatory supervision. (See ante, fn. 3.) Finally, Burgener
did not involve an electronics search condition. When it comes
to electronics searches we, and the United States Supreme
Court, have recognized that the degree of intrusion posed by
sweeping access to such devices is great in light of their
“ ‘immense storage capacity’ ” and the highly personal nature of
the information stored on them. (Ricardo P., supra, 7 Cal.5th at
p. 1123, quoting Riley v. California (2014) 573 U.S. 373, 393.)
The fact that the Legislature has never required a general
electronics search condition for any level of postcustodial release
demonstrates that such searches are different from many
others. In short, the People’s interpretation of Burgener is
overbroad. Burgener’s holding related only to the category of
parolees and to the single provision for a warrantless search of
property and residence. The People attempt to apply its holding
to the different status of mandatory supervision and to a
significantly more intrusive electronics search condition. We
decline to embrace such an expansion.
      The People further note that, like parole, mandatory
supervision may not be refused when selected by the trial court.
(§ 1170, subd. (h)(5)(B).) This mandatory aspect may bear on
whether conditions can be justified on a consent rationale, a


                                  16
                        PEOPLE v. BRYANT
                 Opinion of the Court by Corrigan, J.


question we do not consider here. (See Samson v. California
(2006) 547 U.S. 843, 852, fn. 3; Reyes, supra, 19 Cal.4th at p.
749; People v. Bravo (1987) 43 Cal.3d 600, 608.) But it does not
otherwise speak to the degree of risk posed by those given a split
sentence. The People further argue that imposition of a split
sentence “does not reflect any discretionary determination by a
trial court” that a defendant should not serve the entire jail term
in custody. They overlook the fact that the provision of a default
split sentence reflects the Legislature’s determination that these
low-level felony offenders need not necessarily remain in
custody for their entire sentence. Moreover, the trial court
exercises its statutorily conferred discretion by choosing to
impose a split sentence, rather than departing from the default
approach based on the circumstances of the particular case.
(See § 1170, subd. (h)(5)(A).)
      Finally, the People contend that, “[e]ven if a more
individualized inquiry beyond Bryant’s status as an offender on
mandatory supervision were required, the circumstances here
justify the condition, taking into account his lesser expectation
of privacy and the closer monitoring that is warranted in the
mandatory supervision context.” The People’s attempt to recast
their argument fails because it continues to resist evaluation of
the search condition based on Bryant’s offense and history. The
People do point to those particular factors to support a split
sentence. They then return to the premise that an electronics
search condition is categorically reasonable for anyone who
receives such a sentence.        Ultimately, this approach is
indistinguishable from an argument that Bryant’s status as an
offender on mandatory supervision is alone sufficient to justify
the condition.



                                 17
                        PEOPLE v. BRYANT
                 Opinion of the Court by Corrigan, J.


      The argument runs counter to Ricardo P.’s holding that
conditions of supervision may not be imposed based on “an
abstract or hypothetical relationship between the probation
condition and preventing future criminality.” (Ricardo P.,
supra, 7 Cal.5th at p. 1121.) The People fail to persuade that all
defendants on mandatory supervision are inherently more
prone to recidivism, justifying a lesser showing to impose a
condition. Further, the Lent test does take into account the
seriousness of the offense. The first Lent factor considers the
relationship between the supervision condition and the
defendant’s crime, and the third factor forbids conditions that
are not reasonably related to future criminality, balancing the
condition’s burden with the legitimate interest it serves. (See
Ricardo P., at p. 1122; Lent, supra, 15 Cal.3d at p. 486.) These
aspects of the Lent test sufficiently account for the seriousness
of both offense and offender.
                      III. CONCLUSION
       In summary, the Legislature has expressly determined
that low-level felony offenders will benefit from “community-
based corrections programs and evidence-based practices” to
“facilitate their reintegration back into society.” (§ 17.5, subd.
(a)(4)–(5).) Employing the Lent test to assess mandatory
supervision conditions best implements the Legislature’s stated
goals. The trial court retains broad discretion to fashion these
conditions subject to review for abuse of that discretion.
      As in the probation context, imposing an electronics
search condition for those on mandatory supervision requires
the court to balance the need for meaningful supervision and
rehabilitation with the burden imposed by the condition. There
may, indeed, be valid reasons for such a condition, but they must



                                 18
                        PEOPLE v. BRYANT
                 Opinion of the Court by Corrigan, J.


be supported by information in the record relating the condition
to the defendant’s criminal conduct or personal history.
(Ricardo P., supra, 7 Cal.5th at pp. 1120–1123.)
      Here, the Court of Appeal struck the electronics search
condition “[b]ecause of the significant burden imposed on
Bryant’s privacy interest and the absence of any information in
the record to connect the condition with the goal of preventing
future criminality . . . .” (Bryant II, supra, 42 Cal.App.5th at p.
847.) The People did not seek review of the case-specific
outcome here. Instead, they framed the issue for review as one
of law involving the test for evaluating all mandatory
supervision conditions. In their briefing they state: “As the
People conceded in the Court of Appeal, Bryant’s electronics
search condition would be invalid if assessed under the rubric of
Ricardo P., meaning it would be invalid if assessed in the same
way as a probation condition.” We accept that concession and
do not review the Court of Appeal’s determination as to the
condition imposed on Bryant. We emphasize, however, as we
did in Ricardo P., that this case-specific outcome should not be
read to “categorically invalidate electronics search conditions.
In certain cases, the [defendant’s] offense or personal history
may provide the . . . court with a sufficient factual basis from
which it can determine that an electronics search condition is a
proportional means of deterring the [defendant] from future
criminality.” (Ricardo P., supra, 7 Cal.5th at pp. 1128–1129.)




                                 19
                      PEOPLE v. BRYANT
               Opinion of the Court by Corrigan, J.


                     IV. DISPOSITION
    The judgment of the Court of Appeal is affirmed.


                                                  CORRIGAN, J.




We Concur:
CANTIL-SAKAUYE, C. J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.
JENKINS, J.




                               20
                      PEOPLE v. BRYANT
                            S259956


     Concurring Opinion by Chief Justice Cantil-Sakauye


      I agree with the majority’s conclusion that discretionary
conditions of mandatory supervision are reviewed under the test
set out in People v. Lent (1975) 15 Cal.3d 481. I agree, too, that
a mandatory supervision condition that allows for a search of an
individual’s electronic devices is not per se reasonable in all
cases. (See maj. opn., ante, at pp. 14–18.) And I agree that we
need not review the particular condition imposed here in light
of the Attorney General’s concession. (Id. at p. 19.) I write
separately to offer three observations regarding what I view as
the narrow scope of the majority opinion in this case.
      First, the majority repeatedly states that an analysis
under Lent involves a “case-by-case” review concerning the
reasonableness of a condition of supervision. (Maj. opn., ante, at
pp. 1, 4, 5.) As I noted in In re Ricardo P., we have previously
held that certain probation conditions are reasonable under
Lent “simply by reference to the offense of conviction, without
any additional case-specific balancing of benefits and burdens.”
(In re Ricardo P. (2019) 7 Cal.5th 1114, 1134 (conc. & dis. opn.
of Cantil-Sakauye, C. J.) (Ricardo P.); see, e.g., People v. Olguin
(2008) 45 Cal.4th 375, 380–381, People v. Mason (1971) 5 Cal.3d
759, 764; see also People v. Burgener (1986) 41 Cal.3d 505, 532–
533 [search condition of parolee is per se reasonable].) I agree
that electronics search conditions imposed in the course of
mandatory supervision do not fall into this category of
conditions that are reasonable per se. However, I do not
                        PEOPLE v. BRYANT
                   Cantil-Sakauye, C. J., concurring


understand our opinion today to disapprove of the principle
articulated in Olguin and Mason. Nor do I understand our
opinion to foreclose the possibility that certain conditions of
mandatory supervision may be considered per se reasonable.
      Second, the majority rejects the People’s assertion that
mandatory supervision conditions should be treated like parole
conditions, noting in part that “[t]he People fail to persuade that
all defendants on mandatory supervision are inherently more
prone to recidivism, justifying a lesser showing to impose a
condition.” (Maj. opn., ante, at p. 18.) I agree that Lent applies
to conditions of mandatory supervision, but I do not perceive the
majority to be stating that probation and mandatory supervision
are so alike that a probation condition that fails under Lent will
necessarily fail in the context of mandatory supervision as well.
      As the majority recognizes, mandatory supervision is
“distinct” from probation and parole. (Maj. opn., ante, at p. 4.)
Probation is “an act of grace or clemency” (People v. Moran
(2016) 1 Cal.5th 398, 402, citing People v. Anderson (2010) 50
Cal.4th 19, 32) that is “generally reserved for convicted
criminals whose conditional release into society poses minimal
risk to public safety and promotes rehabilitation” (People v.
Carbajal (1995) 10 Cal.4th 1114, 1120).          It is “neither
‘punishment’ (see [Pen. Code,] § 15) nor a criminal ‘judgment’
(see [Pen. Code,] § 1445).” (People v. Howard (1997) 16 Cal.4th
1081, 1092.) Mandatory supervision, on the other hand, is
imposed only when a court has determined that probation is not
appropriate. (See Pen. Code, §§ 1170, subd. (h), 1203; People v.
Fandinola (2013) 221 Cal.App.4th 1415, 1422.)
     Thus, although individuals subject to mandatory
supervision “are considered lower level offenders compared with


                                  2
                        PEOPLE v. BRYANT
                   Cantil-Sakauye, C. J., concurring


those on parole or [postrelease community supervision]” (maj.
opn., ante, at p. 11), they are more serious offenders than those
granted probation. The case before us does not require that we
articulate how these distinctions between probation and
mandatory supervision may impact the propriety of certain
supervision conditions under Lent or from a constitutional
perspective, and I do not understand our opinion as reaching
those issues outside the specific context presented here.
       Third, the majority notes “that the degree of intrusion
posed by sweeping access to [electronic] devices is great in light
of their ‘ “immense storage capacity” ’ and the highly personal
nature of the information stored on them.” (Maj. opn., ante, at
p. 16, quoting Ricardo P., supra, 7 Cal.5th at p. 1123, quoting in
turn Riley v. California (2014) 573 U.S. 373, 393.) But not all
electronics search conditions are alike. The degree of intrusion
posed by an electronics search condition necessarily depends on
the precise contours of the condition at issue. A condition
allowing law enforcement unfettered access to all electronic
devices at any time of the day or night as was at issue in Ricardo
P. (Ricardo P., supra, 7 Cal.5th at p. 1123) is quite different from
a condition tailored to specific data on a particular electronic
device. Furthermore, I remain of the view that concerns
regarding the burden imposed by such a condition can
commonly be “adequately addressed by placing appropriate
limits on the ability of [law enforcement] to access [an
individual’s electronic devices], whether through the selective
provision of passwords or other measures.” (Ricardo P., supra,
7 Cal.5th at pp. 1139–1140 (conc. & dis. opn. of Cantil-Sakauye,
C. J.).) When an “electronics search condition [is] susceptible to
such tailoring,” concerns about the scope of such a condition
would be “better addressed through a separate overbreadth


                                  3
                        PEOPLE v. BRYANT
                   Cantil-Sakauye, C. J., concurring


analysis.” (Id. at p. 1140 (conc. & dis. opn. of Cantil-Sakauye,
C. J.).)
      In short, I agree with the majority’s principal conclusions
even though I remain of the view that the recent expansion of
Lent at the expense of the overbreadth doctrine is misguided and
in some respects counterproductive. (See Ricardo P., supra,
7 Cal.5th at p. 1138 (conc. & dis. opn. of Cantil-Sakauye, C. J.).)
With the foregoing understanding of the majority opinion, I
concur.


                                      CANTIL-SAKAUYE, C. J.




                                  4
See next page for addresses and telephone numbers for counsel who
argued in Supreme Court.

Name of Opinion People v. Bryant
__________________________________________________________________

Procedural Posture (see XX below)
Original Appeal
Original Proceeding
Review Granted (published) XX 42 Cal.App.5th 839
Review Granted (unpublished)
Rehearing Granted
__________________________________________________________________

Opinion No. S259956
Date Filed: July 29, 2021
__________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Michael Villalobos
__________________________________________________________________

Counsel:

David Greifinger, under appointment by the Supreme Court, for
Defendant and Appellant.

Kamala D. Harris, Xavier Becerra and Rob Bonta, Attorneys General,
Gerald A. Engler and Lance E. Winters, Chief Assistant Attorneys
General, Susan Sullivan Pithey, Assistant Attorney General, Michael
R. Johnsen, Zee Rodriguez and Andrew S. Pruitt, Deputy Attorneys
General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for
publication with opinion):

David Greifinger
Law Offices of David R. Greifinger
15515 W. Sunset Blvd., No. 214
Pacific Palisades, CA 90272
(424) 330-0193

Zee Rodriguez
Deputy Attorney General
300 South Spring St., Suite 1702
Los Angeles, CA 90013
(213) 269-6124